EXHIBIT 99.2 Investor Supplement Year End Update - 2011 4 I.Detailed Financial Review 6 Full Year 2011 vs. 2010 Combined Ratio Analysis 2011 Pro Forma Results Pro forma results exclude the impact of a one-time replacement policy for one of our self-insured clients for which we purchased a reinsurance policy from a third- party reinsurer and transferred 100% of the risk; this transaction did not impact underwriting profit or the combined ratio This transaction reduced our loss and LAE ratio by 0.4 points and increased our expense ratio by 0.4 points For comparative purposes, we believe it is more relevant to compare 2010 results to the 2011 pro forma, which exclude the impact of the “replacement policy”. Loss and LAE Ratio The 2011 loss and LAE ratio includes 1.0 points of unfavorable development compared to 4.7 points of favorable development in 2010. The 2011 loss and LAE ratio includes 1.2 points of unusual 2011 storm losses. Excluding the impact of storm losses and the replacement policy, the pro forma 2011 accident year loss and LAE ratio improved 1.6 points reflecting the impact of underwriting and pricing actions taken. Expense Ratio The pro forma 2011 expense ratio decreased 0.6 points in comparison to the same 2010 period.The decrease reflects a reduction in performance based variable compensation in 2011 as compared to 2010. (1) As reported (2) Pro forma, see “2011 Pro Forma Results” above for detail. 8 II.Return on Average Equity Analysis 9 ROAE (Net Operating Income) Components 2011 Including and Excluding Storm Losses 10 ROAE & Combined Ratio Illustration We strive to deliver predictable earnings across the market cycle with a return on average equity target of 10% - 17%; we view this objective relative to risk free and reinvestment rates. 2011, as reported -ROAE of 7.2%, Combined Ratio of 99.7% and Investment Yield of 4.0% 2011, ex unusual storm losses -ROAE of 8.2%, Combined Ratio of 98.5% and Investment Yield of 4.0% 11 III.Investment Portfolio Review 17 Equities - December 31, 2011 Profile Summary Profile $27.2million market value; 2% of the managed portfolio December 31, 2011 unrealized gain was $2.0M Preferred stock unrealized gain$1.7M Bond mutual fundunrealized gain $0.3M Average tax equivalent yield: 8.8% Equities vs. Entire Portfolio Equity Mix
